ACCEPTED
                                                                                           03-15-00292-CV
                                                                                                   5844254
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                      6/26/2015 2:34:55 PM
                                                                                         JEFFREY D. KYLE
                                                                                                    CLERK


City of Austin
Law Department
                                                                        RECEIVED IN
                                                                   3rd COURT OF APPEALS
                                                                       AUSTIN, TEXAS
City Hall, 301 West 2nd Street, P.O. Box 1546                      6/26/2015 2:34:55 PM
Austin, Texas 78767-1546                                             JEFFREY D. KYLE
                                                                            Clerk
    Writer’s Direct Line                                  Writer’s Fax Line
     (512) 974-2419                                        (512) 974-1311

June 26, 2015

Via E-Filing to:
Sean E. Breen
HOWRY BREEN & HERMAN, L.L.P.
1900 Pearl Street
Austin, TX 78705-5408

Mike Davis
SLACK & DAVIS, L.L.P.
2705 Bee Cave Road, Suite 220
Austin, Texas 78746

        Re: Vacation Letter
            Cause No. 03-15-00292-CV; The City of Austin v. Jennifer Frame,
            Individually, and as Personal Representative of the Estate of John William
            Griffith; Greg Griffith; Cheryl Burris; and Diana Pulido

Dear Counsel:

I am out of the country June 27th through July 13th, as well as August 30th through
September 4th and cannot be reached. Please contact Cathy Curtis, Legal Assistant, at
974-2691 for assistance in my absence.

Sincerely,

/s/ Chris Edwards

Chris Edwards
Assistant City Attorney